 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Roy Farris is classified as a millwright by the Employer.The record reflects that he performs 90 percent of the electrical workthat is done on the night shift.However, there was no evidence pre-sented regarding his training and skills, the type of the electricalwork that he performs, or the amount of time that he devotes to elec-trical work.We shall not include Farris with the maintenance elec-trician group.'The trades-helpers are assigned to the maintenance department, butnoneof the employees in this classification are permanently assignedto the maintenance electricians.On the contrary, as their services arerequired, the trades-helpers are assigned to the various craftsmen inthe maintenance department.As the trades-helpers are not regularlyassigned to the maintenance electricians we shall also exclude themfrom the voting group.'Accordingly, we shall direct that an election be conducted in thefollowing voting group of employees at the Employer's Wichita,Kansas, Pawnee Road and Prospect plants :All maintenance electricians, excluding all other employees, Elec-trician Leadmen Sawyer and Hawkins,' and all other supervisors asdefined in the Act.If a majority vote for the Petitioner they will be taken to have indi-cated their desire to constitutea separateappropriate unit, and theRegional Director conducting the election directed herein is instructedto issue a certification of representatives to the Petitioner for the unitdescribed in paragraph numbered 4, which the Board, under suchcircumstances, finds to be appropriate for purposes of collective bar-gaining.In the event a majority vote for the Intervenor, the Boardfinds the existing unit to be appropriate and the Regional Director willissue acertification of results of election to such effect.[Text of Direction of Election omitted from publication.]4 Southern Paperboard Corporation,-.112NLRB 302.s BeaunitHills, Inc.,109 NLRB 651, 657, 659.6 Sawyer and Hawkins regularly devote approximately 20 percent of their, time to-super-visory duties.They assign work to the maintenance electricians and then inspect thefinished jobs.They also effectively recommend the hiring and promotion of the main-tenance electricians.On these facts we find that Sawyer and Hawkins aresupervisorswithin the meaning of the Act. SeeGeneral Electric Company,109 NLRB 2.Truck Drivers Local UnionNo. 375,International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,A.F.L.andGeorgeMaxwell.CaseNo. 3-OD-14.Avgusst 2, 1955DECISION AND DETERMINATION OF DISPUTEThis proceedingarises under Section10 (k) of the Act, which pro-videsthat "wheneverit is charged that any person has engaged in an113 NLRB No. 50. TRUCK DRIVERSLOCAL UNION NO. 375453unfair labor practice within the meaning of Section 8 (b) (4) (D) ofthe Act, the Board is empowered and directed to hear and determinethe dispute out of which such unfair labor practice shall havearisen. . . .On November 1, 1954, George Maxwell, a labor relations consultantacting on behalf of Service Transport Co., herein called Service, filedwith the Regional Director for the Third Region a charge allegingthat Truck Drivers Local Union No. 375, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,A. F. L., herein called Local 375, has engaged in and is engaging incertain activities proscribed by Section 8 (b) (4) (D) of the Act. Itwas alleged, in substance, that Local 375 has induced and encouragedemployees of Service to engage in a concerted refusal to work in thecourse of their employment with an object of forcing or requiringService to assign city truckdriving duties to members of Local 375rather than to employees who are over-the-road drivers, members ofthe Teamsters under the jurisdiction of the Central States DriversCouncil, which is not a party to this proceeding.Pursuant to Sections 102.71 and 102.72 of the Board's Rules andRegulations, the Regional Director investigated the charge and pro-vided for an appropriate hearing upon due notice to all the parties.Thereafter a hearing was held before William J. Cavers, hearing of-ficer, between January 25 and February 4,1955.Both the Respondentand Service appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence on the issue.The rulings of the hearing officer madeat the hearing are free from prejudicial error and are hereby affirmed.Service has filed a pleading in the nature of a brief.Upon the entire record in the case, the Board finds :1.The business of the EmployerService Transport Co. is an interstate motor freight carrier with itsprincipal office at Cleveland, Ohio. It maintains 11 terminals in 4States.The Buffalo terminal, here concerned, is actually located out-side Buffalo at Hamburg, New York. Some of the freight Servicecarries is dropped at terminals of interlining carriers such as DirectWinters Transport, Ltd., hereinafter referred to as Direct Winters,for transshipment to consignees in Canada.During the calendar year1954 Service transported freight between its various terminals forwhich it received revenue in excess of $2,000,000.We find that Service Transport Co. is engaged in commerce withinthe meaning of the Act.We are also satisfied in view of the totalvolume of the Company's annual business and of the overall interstatecharacter of its operations, that it annually receives at least $100,000 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom its interstate operations.Accordingly, we find that it will ef-fectuate the policies of the Act to assert jurisdiction here.SeeRolloTransitCorp., 110 NLRB 1623.2.The labororganizationinvolvedTruck Drivers Local Union No. 375 of the Teamstersis a labor or-ganizationwithin themeaningof the Act.We likewise find that Cen-tral StatesDrivers Council,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen,and Helpersof America, A. F. of L., is alabor organizationwithinthe meaningof the Act.3.The disputeService contracts for its over-the-road drivers with the CentralStatesDrivers Council, and for its city drivers in the Buffalo area withLocal 375 of the Teamsters, the Respondent here. The over-the-roadagreement,expiring January 31, 1955, but apparently being renegoti-ated at the time of hearing, exempts city or local work in the followinglanguage :Article I, Section 3.Local dock work or city pickup and de-livery service is not subject to the terms and conditions of thisAgreement, but is subject to separate agreements entered intobetween the Employer and the involved Local Union. Employeessubject to this agreement shall not be permitted to perform dockwork or city pickup and delivery service,except as specificallypermitted herein.[Emphasis supplied.]An exception concerning "steel haul only" is as follows :Article XXXIX, Section 1. The description of the iron andsteel items is as follows :[Then followsa list ranging from anglesto rolling mill rolls andindividual castings weighing more than 25,000 lbs.]Section 2.One pickup and one delivery of a solid load may bemade by the road drivers in the eventsame canbe performed with-in the Interstate Commerce Commissionregulations,provided,however, no driver shall be compelled to make delivery at finaldestinationwho has workedand/ordriven ten (10) hours. Thereshall be no pickup or deliveryof a solidload in the area underthe jurisdiction of the two 705 Local Unions and Local 710 ofChicago,Illinois.The followingarticleXL, concerning"perishablecommodities only,"contains the same section 2 exempting solid loads,but with the addedproviso:"Wherelocalconditions do not now permit any such pickupand/or delivery,such conditions shall continue." TRUCK DRIVERS LOCAL UNION NO. 375455In addition the contract contains an article XXIII which is entitled"pickup and delivery limitations," ending with a provision that noneof its limitations applies to the transportation of iron, steel, and perish-able commodities as defined in articles XXXIX and XL of thecontract.The contract between Local 375 and the Company covering citydrivers, on the other hand, contains no definition of the work coveredother than by implication from its "City Drivers" title.This contractexpires June 30, 1955.The following clauses have pertinence in thisproceeding :Article I-Union SecuritySection IMembership in the Union on or after the 30th day following thebeginning of employment, or the effective date of this section ofthe agreement, whichever is later, shall be a condition of employ-ment to the extent consistent with law.Article II-EmploymentSection Id.When outside vehicles are engaged, they shall be operated bymembers of the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Local 375 in goodstanding.e.If an Employer calls the Union for a city, driver and noneare available he may use a dockman or helper to leave the terminalwith a Road Driver, Gypsy or Broker to deliver or pick up a load..If there is a violation of this clause the penalty shall be a minimumof eight (8) hours at the drivers rate of pay.Article VIII, Disputes and ArbitrationSection IIn order to facilitate and insure the peaceful, harmonious andcontinued operation in the trucking industry and the continuedand undisturbed common carrier service to the general public bythe said Employer, it is hereby agreed that all grievances of thesaid Employer and the said Employees, and/or the said Localshall at all times be submitted for handling in the following;manner.b.Any grievances that cannot be settled between the Employer,,Employee and/or said Local shall be referred to a grievance com-mittee consisting of one member of the Buffalo Trucking Association, one member of the Common Motor Carrier's Association,who will represent the Employer, and two membersof the Local379288-56'----vol. 113-30 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho will represent the Employee, if a member of said Local, whosemajority decision shall be a final and binding one.c.This committee failing to reach a majority decision on anymatter before them, shall appoint a fifth or impartial memberfor the purpose of reaching a majority decision. If unable toagree on the fifth or impartial member within ten (10) days, theAmerican Arbitration Association shall select the fifth or im-partial member.The majority decision in such case shall be finaland binding.Section II.The parties further agree that there shall be no stoppages,strikes, lockouts, or slowdowns in work when such disputes orgrievances arise and while they are in the process of adjustmentand arbitration.Section IV.It is agreed that the within contract shall be considered thestandard contract for that branch of trucking industry coveredby this agreement.More than 90 percent of Service's business consists of hauling ironand steel. It employs 3 city drivers at its Buffalo terminal and usesthem for pickup or delivery of split loads of flat steel (that is, goingtomore than 1 consignee), for loads being interlined to Canadiancarriers, and for loads of commodities other than steel.Full loads offlat steel not going to an interline carrier are loaded and unloaded byits over-the-road drivers.Occasionally Service calls Local 375 for anextra city driver.The actual functions of its city drivers are limitedto maneuvering the trucks at the loading or unloading points, and tosecuring or untieing the load.They frequently go direct from theirhomes to the point of pickup or delivery upon telephone instruction.In July 1954, at the insistence of Local 375, a meeting of truckerscovered by city contracts similar to that with Service was held todiscuss the failure of these employers to use city drivers onalllocalpickups and deliveries, in accord with the Local's interpretation ofsections II, I (d) and (e) of the city contract. It was the sense ofthis meeting, although the representatives of some employers, includingService, stated that they could not bind their companies, that all em-ployers would go along with the Union's demand until further dis-cussion was possible.No further meeting of this group was held.One witness for the Employer, himself in the trucking business, testi-fied concerning the dispute and arbitration procedure provided in thecity contract and stated : "In this particular case we never got that far."Some time after the July meeting Local 375 complained to Servicethat Service was not living up to its informal agreement made at theJuly meeting.In August a meeting was held by Local 375 with those TRUCK DRIVERS LOCAL UNION NO. 375457truckers primarily engaged in hauling iron and steel.At this meetingService urged continuance of its practice of having over-the-roaddrivers pick up and deliver full or solid loads of iron and steel. Local375 took the position, however, that city drivers should be used instead.Service contended that the quoted sections (d) and (e) of article Iof the city contract were unenforceable as written; the Local threat-ened to picket for violation of its contract, apparently without anyemployer suggesting the possible applicability of the no-strike clauseof the contract.No agreement was reached.Late in October representatives of Local 375 complained to Service'sBuffalo terminal manager of specific alleged violations of the con-tract, and stated that the Union would have to shut the terminal downif the penalty were not paid. It was not contested by the Union thatfive of the trucks complained of contained full loads of flat steel de-livered to a Buffalo consignee. Service contends these were theonlyloads involved, and its terminal manager, although brought back onrebuttal was not cross-examined about four additional commodityloads alleged to have been violations by the Union.The day follow-ing the Union's complaint, 2 of Service's city drivers picketed the ter-minal for 45 minutes, during which time 2 Service trucks drove in andwere not unloaded.Also Direct Winters was informed by the Localthat a Service truck was on its way to the Direct Winters' Buffalo ter-minal, and when it arrived, the latter's employees refused to unloadthat truck.The next day, a Saturday, employees of Direct Wintersagain refused to unload a Service truck, which returned to Service'sterminal.All three city drivers of Service picketed the terminal forhalf an hour on the following Monday morning. That was the endof the picketing.Representatives of Service and the Local met thatday, November 1, 1954, but reached no agreement. The charge wasthen filed. Subsequent conferences also resulted in no agreement by theparties.An amended charge alleging inducement of employees otherthan those of Service and Direct Winters was filed December 28, 1954.The record deals only with refusals to unload at Service and at DirectWinters.4.Contentions of the partiesService contends that by the above conduct Local 375 violated Sec-tion 8 (b) (4) (D) of the Act in an effort to force the transfer of workof one trade, class, or craft to that of another trade, class, or craft, thusmodifying the existing interpretation of the city contract.Local 375 contends that the city contract contains no exceptionscovering full loads of steel; that the contract wording takes precedenceover any custom or practice to the contrary; that the city contract,coming after the road contract, takes precedence over that contract;that, in addition, it would interpret the road contract as prohibiting all 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal pickups and deliveries.Hence it argues that there has been noviolation of theAct by it andthat allcitypickup and delivery workbelongs to its members.5.Applicability of the statuteOn the record before us we find that there is reasonable cause to be-lieve that Local 375 engaged in activities proscribed by Section 8 (b)(4) (D) of the Act, with the object of forcing or requiring the Com-pany to assign all city pickup and delivery work to its members, ratherthan permit certain portions of the work to continue to be performedby the Company's over-the-road drivers in accord with the terms ofthe Company's contract with the Central States Drivers Council.Wetherefore find that the dispute in question is properly before us for de-termination in a proceeding under Section 10 (k) of the Act.'Werewe to quash this proceeding because of the failure of Service and Local375 to seek arbitration under article VIII of their agreement, it isdoubtful whether any useful purpose would be served inasmuch as the'over-the-road drivers would not be a party to it. SeeWinslow Bros.cCSmith Co.,90 NLRB 1379, 1384, andNational Broadcasting Com-pany,105 NLRB 355, footnote 22. CompareRoy Stone TransferCorporation,99 NLRB 662, and cases cited at footnote 3.16.Merits of the disputeLocal 375 bases its claim to the work in question not on Boardcertification but on its written contract with Service and itsallegedoral agreement of July 1954.However, on this record itis clearthat Local 375 is urging an interpretation of its written contract thatis not only contrary to the method of interpreting it which has obtainedin the past as between Service and it, but is without specific sanctionin the ambiguous language of clauses (d) and (e) of section I, articleII of the contract.The alleged oral agreement of July, resulting fromthe meeting between the carrier group and Local 375, we consider atemporary expedient in negotiations between the parties which be-stowed no contract rights upon the parties to it.On the other handwe note that the interpretation of the city contract urged byServiceconforms with the unambiguous provisions of Service's over-the-roadcontract with the District Council. In the circumstances, and withoutpassing upon the validity of the clauses of the city contract reliedupon by Local 375, we find that Local 375 is not lawfully entitled bymeansproscribed by Section 8 (b) (4) (D) to force or require, the'Member Murdock would quash this proceeding which concerns only city and roaddrivers, the latter having no real stake in the outcome,for lack of a "dispute"within themeaning of Section 10(k) of the Act.See his dissents inDirect Transit Lines, Inc.;92'NLRB 1715,1723, andBiagi Fruit & Produce Company,107 NLRB 223. ''As Member Murdock would quash for lack of a dispute, be would not reach the prob-lem of the efficacy of arbitration proceedings in a situation of this kind. THE BORDEN FOOD PRODUCTS COMPANY459Company to assign to its members rather than to over-the-road driversthe city pickup and delivery work on solid loads of iron and steel.However, we are not by this action to be regarded as "assigning" thework in question to the over-the-road drivers.DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact, and upon the entirerecord in this case, the Board makes the following determination ofdispute pursuant to Section 10 (k) of the amended Act:1.Truck Drivers Local Union No. 375, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,A. F. L., and its agents are not, and have not been, lawfully entitledto force or require Service Transport Co. of Cleveland, Ohio, by meansproscribed by Section 8 (b) (4) (D) of the Act, to assign the citypickup and delivery work on solid loads of iron and steel in andaround Buffalo, New York, to members of Local 375 rather than toService Transport Co.'s over-the-road drivers.2.Said Local Union No. 375 shall, within ten (10) days from thedate hereof, notify the Regional Director for the Third Region inwriting, whether or not it accepts the Board's determination of thisdispute, and whether or not it will refrain from forcing or requiringService Transport Co. of Cleveland, Ohio, by means proscribed bySection 8 (b) (4) (D) of the Act, to assign the work described inparagraph 1, above, to members of Local 375 rather than ServiceTransport Co.'s over-the-road drivers.The Borden Food Products Company, Division of The BordenCompanyandInternational Association of Machinists, AFL,Petitioner.Case No. 3-RC-1510. August 3, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Marcus,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.At the hearing, Amalgamated Meat Cutters and Butcher Workmenof North America, AFL, hereinafter referredto asMeat Cutters,sought to intervene in this proceeding on the ground that, under arecentmerger, it is the legal successor to International Fur and113 NLRB No. 51.